DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 7-9 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Amended claims 1 and 7 recite the limitation, “a feed leg loop” and “a ground leg loop.”  The limitations differ slightly from the original specification because the specification recites, “a feed and ground leg loop 454 with a ground leg 454a and a feed 454b” (para. [0035] of the specification). In particular, the original specification and drawings do not teach specifically a feed leg loop and a ground leg loop, but rather there is only one loop formed by the combination of the feed leg and the ground leg. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arisaka (JP 2011-4263A, English Translation) in view of Tsai et al. (US 2008/0278398 A1)
As to claim 1, Arisaka teaches a device comprising: 
a metallic chassis (6, Fig. 1-6, “a metal layer is formed on an inner surface of the housing 6 by metal plating,” [0027], thus forming the metallic chassis) having a tiered surface comprising an upper face (35, Fig. 3), a connecting face (36, Fig. 3), and a lower face (7, Fig. 3), wherein the connecting face is arranged between the upper face and the lower face, and wherein the upper face and the connecting face define a raised area (31, Fig. 3); and 
an antenna cavity (space enclosed by convex portion 31, Fig. 5) formed in the raised area (31, Fig. 5) and having an opening (“non-shielded portion,” [0027]) in the upper face (35, Fig. 3) and the connecting face (36, Fig. 3) (“the projection 31 has not been subjected to the above-described shielding process. In other words, the convex portion 31 is a non-shielded portion of the shield,” [0027], where the non-shielded portion is considered an opening in the metallic chassis 6); and 
an antenna positioned within the antenna cavity (“each antenna 44 is affixed to an inner surface 35a of an upper wall 35 of convex portion 31,” [0028]).
Arisaka does not explicitly teach the antenna includes a feed leg loop, a ground leg loop, and an extension directed toward a parasitic arm to form capacitive coupling with the feed leg loop.
Tsai teaches the antenna includes a feed leg loop (223, Fig. 2), a ground leg loop (221, Fig. 2), and an extension (2222, Fig. 2) directed toward a parasitic arm (23, Fig. 2) to form capacitive coupling with the feed leg loop (223, Fig. 2) (para. [0036]-[0037]).
It would have been obvious to modify the antenna of Arisaka by providing an antenna with a feed leg loop, a ground leg loop, and an extension directed toward a parasitic arm to form capacitive coupling with the feed leg loop, as taught by Tsai. One of ordinary skill in the art 
As to claim 2, Arisaka teaches the upper face (35, Fig. 3) of the raised area and the connecting face comprise metal (44, Fig. 3) (“each antenna 44 is affixed to an inner surface 35a of an upper wall 35 of convex portion 31,” [0028], where it is known that an antenna comprises metal).
As to claim 3, Arisaka teaches the raised area (31, Fig. 3) is attached to a display portion (3, Fig. 3) via a hinging mechanism (4a, 4b, Fig. 3, “hinge portions 4a and 4b,” [0012]). 
As to claim 7, Arisaka teaches a device comprising: 
a tiered metallic chassis (6, Figs. 1-7, “a metal layer is formed on an inner surface of the housing 6 by metal plating,” [0027], thus forming the metallic chassis) comprising: 
a raised area (31, Figs. 1-7) formed in an upper tier of the metallic chassis, the raised area comprising an upper face (35, Fig. 3, “upper wall,” [0025]) and a connecting face (36, Fig. 3, “front wall 36,” [0024]); 
a lower face (7, Fig. 3) of the metallic chassis (“the housing 6 includes an upper wall 7,” [0012]), the lower face (7, Fig. 3) on the lower tier, wherein the lower face is lower than the upper face (35, Fig. 3) of the raised area (31, Fig. 3), and wherein the connecting face (36, Fig. 3) is arranged between the upper face (35, Fig. 3) and the lower face (7, Fig. 3); and 
an antenna cavity (spaced enclosed by convex portion 31, Fig. 5) in the raised area (31, Fig. 5), the antenna cavity having an opening (“non-shielded portion,” [0027]) in the upper face (35, Fig. 3) of the raised area and the connecting face (36, Fig. 3) of the raised area (“the convex portion 31 is a non-shielded portion of the shield,” [0027], where the non-shielded portion is considered an opening in the metallic chassis of the housing 6); and an antenna positioned within 
Arisaka does not explicitly teach the antenna includes a feed leg loop, a ground leg loop, and an extension directed toward a parasitic arm to form capacitive coupling with the feed leg loop.
Tsai teaches the antenna includes a feed leg loop (223, Fig. 2), a ground leg loop (221, Fig. 2), and an extension (222, Fig. 2) directed toward a parasitic arm (23, Fig. 2) to form capacitive coupling with the feed leg loop (223, Fig. 2) (para. [0036]-[0037]).
It would have been obvious to modify the antenna of Arisaka by providing an antenna with a feed leg loop, a ground leg loop, and an extension directed toward a parasitic arm to form capacitive coupling with the feed leg loop, as taught by Tsai. One of ordinary skill in the art would have been motivated to make the modification in order to widen the bandwidth of the antenna.
As to claim 8, Arisaka teaches the raised area (31, Figs. 1-7) comprises a metal or a metalloid (44, Figs. 1-7, where it is known in the art that antennas are made of metal). 
As to claim 9, Arisaka teaches in the embodiment of Fig. 7, the antenna cavity divided into two portions (31, Fig. 7) by a metal partition (51, Fig. 7, where the hinge portion 51 is provided as part of the display cover 17, and the display cover is disclosed to be metallic in para. [0015]. Arisaka discloses, “components having the same or similar functions as those of the 1 embodiment will be denoted by the same reference numerals, and description thereof will be omitted,” [0050]. Therefore, the disclosure of para. [0010]-[0049] are also relevant to the embodiment of Fig. 7).
As to claim 11, Arisaka teaches a non-metallic cover (35, Fig. 3) arranged to cover the two portions of the antenna cavity (44, Fig. 5) (“the projection 31 has not been subjected to the above-described shielding process. In other words, the convex portion 31 is a non-shielded portion of the shield,” [0027]). 
As to claim 12, Arisaka teaches a display portion (3, Figs. 1-6 ,” display portion 3,” [0023]) connected to the tiered metallic chassis (6, Figs. 1-6) via a hinging mechanism (4a, 4b, Figs. 1-6, “hinge portions 4a and 4b,” [0019]), wherein the hinging mechanism enables the display portion (3, Fig. 5) to be arranged within a space defined above the lower tier (7, Fig. 3)  and adjacent to the raised area (31, Fig. 3-5) (“the display portion 3 is stacked on the body portion 2, the upper wall 35 is exposed to the outside without being covered by the display portion 3…An upper surface 35t of the upper wall 35 is positioned on substantially the same plane as an upper surface 3t of the display portion 3,” [0023]).

Claims 4-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arisaka (JP 2011-4263A) in view of Tsai et al. (US 2008/0278398 A1), further in view of Jervis et al. (US 2013/0321216 A1).
As to claim 4, Arisaka in view of Tsai does not explicitly teach the antenna is a multiple-input/multiple-output (MIMO) antenna. 
Jervis teaches the antenna is multiple-input/multiple output (MIMO) antennas (“When more than one antenna is used in device 10, radio-frequency transceiver circuitry 32 can use the antennas to implement multiple-input and multiple-output (MIMO) protocols,” [0033]).
It would have been obvious to one of ordinary skill in the art to modify the antennas of Arisaka in view of Tsai to be multiple-input/multiple output (MIMO) antennas, as taught by 
As to claim 5, Arisaka teaches a non-metallic cover (35, Fig. 3) arranged over the antenna cavity (“the convex portion 31 is a non-shielded portion of the shield,” [0027]).
As to claim 13, Arisaka teaches a hinged computing device (Figs. 1-7) comprising: 
a display portion (3, Fig. 7, “display portion 3,” [0051]); 
a keyboard chassis portion (2, Fig. 7, “body portion 2,” [0012] and “a keyboard 10 is attached to the upper wall 7 of the body,” [0013]) connected to the display portion (3, Fig. 7) via a hinging mechanism (23, Fig. 7, “hinge shaft 51,” [0035]), 
wherein the keyboard chassis portion (2, Fig. 7) comprises a tiered surface (31, Fig. 7, “2 convex portions 31,” [0051]) forming a hinge area (31 and 51, Fig. 7) in an upper tier and a keyboard area (10, Fig. 3) in a lower tier, the hinge area (31 and 51, Fig. 7) connected to the hinging mechanism (23, Fig. 7) (“the 2 convex portions 31 are arranged on both sides of the hinge portion 51 so as to sandwich a single hinge portion 51 provided on the display portion 3,” [0051]),
two antenna cavities (spaces enclosed by convex portions 31, Fig. 7) in the hinge area with openings (“non-shielded portion,” [0027]) in an upper surface (35, Fig. 7) and a connecting surface (36, Fig. 3) of the hinge area (“the convex portion 31 is a non-shielded portion of the shield,” [0027], where the non-shielded portion is considered an opening in the metallic shield of housing 6);
antennas (44, Fig. 7) arranged in the two antenna cavities; and 

Arisaka does not explicitly teach the antennas comprising a feed, a ground leg, a parasitic arm and an extension directed toward the parasitic arm to form capacitive coupling with the feed.
Tsai teaches the antennas comprising a feed (223, Fig. 2), a ground leg (221, Fig. 2), a parasitic arm (23, Fig. 7) and an extension (2222, Fig. 2) directed toward the parasitic arm to form capacitive coupling with the feed (223, Fig. 2) (para. [0036]-[0037]).
It would have been obvious to modify the antenna of Arisaka by providing an antenna with a feed, a ground leg, a parasitic arm and an extension directed toward a parasitic arm to form capacitive coupling with the feed leg loop, as taught by Tsai. One of ordinary skill in the art would have been motivated to make the modification in order to widen the bandwidth of the antenna.
Arisaka in view of Flint does not explicitly teach the antennas are multiple-input/multiple output (MIMO) antennas comprising a feed, a ground leg, and a parasitic arm.
Jervis teaches multiple-input/multiple output (MIMO) antennas (“When more than one antenna is used in device 10, radio-frequency transceiver circuitry 32 can use the antennas to implement multiple-input and multiple-output (MIMO) protocols,” [0033]).
It would have been obvious to one of ordinary skill in the art to modify the antennas of Arisaka in view of Tsai to be multiple-input/multiple output (MIMO) antennas comprising a feed, a ground leg, and a parasitic arm, as taught by Jervis. In particular, Arisaka teaches multiples antennas (44, Fig. 7) and one of ordinary skill in the art would have been motivated to utilize the multiple antennas in a MIMO schemed to improve transmission and reception speeds, as taught by Jervis. 
As to claim 14, Arisaka teaches wherein an upper surface of the hinge area (51, Fig. 7, where hinge area 51 is disclosed as a portion of the top cover 17 of the display 3, which is disclosed as comprising metal in para. [0015]) and surfaces of the two antenna cavities (35a, Fig. 7) comprise a metal or a metalloid (44, Fig. 7, “the antenna 44 is attached to the inner surface 35a of the upper wall 35 of the projection 31,” [0051], where it is known in the art that antennas are made of metal). 
As to claim 15, Arisaka in view of Tsai does not explicitly teach the cover comprises a glass, a ceramic, or a plastic, although Arisaka does teach the cover is non-shielded, and therefore transparent to electromagnetic radiation to and from antennas 44.
Jervis teaches the cover comprises a glass, a ceramic, or a plastic (“Some of the structures in housing 12 may be conductive. For example, metal parts of housing 12 such as metal housing walls may be conductive. Other parts of housing 12 may be formed from dielectric material such as plastic, glass, ceramic, non-conducting composites, etc.,” [0026]).
It would have been obvious to one of ordinary skill in the art to modify the cover of Arisaka in view of Flint by forming the cover from one of a glass, a ceramic, or a plastic, as taught by Jervis, since it has been held to be within the general skill on a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In particular, glass, ceramic and plastic are well known in the art as dielectric materials that allow electromagnetic radiation to pass through the cover of the antenna cavity. Plastic in particular is also known in the art as easily molded to any desired shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845